Citation Nr: 0335795	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for angioedema, claimed as 
secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The appellant had active service from July to December 1959 
and from October 1963 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1989 rating decision of the Department of 
Veterans Affairs (VA) Boston Regional Office (RO).  In 
pertinent part, the RO denied entitlement to service 
connection for angioedema.  

During the pendency of this appeal, the appellant relocated 
to an area served by the Denver RO.  Thereafter, the 
veteran's records were transferred from Denver RO to the St. 
Louis, Missouri, RO, which now has jurisdiction over this 
case.  

The case was previously before the Board in February 2000, at 
which time the claim identified on the first page of the 
present decision was remanded for additional evidentiary 
development.  

REMAND

As was noted above, the Board remanded this case to the RO 
for further development and adjudicative action in February 
2000.  The remand directives consisted of obtaining 
additional medical evidence, and having an examiner review 
the claims folder with an opinion expressed as to whether it 
was as likely as not that any current angioedema was related 
to exposure to herbicide agents during Vietnam service.  The 
VA examiner expressed the opinion that he could not conclude 
whether there was any relationship to exposure to herbicides.  
This opinion is not responsive to the Board's question and is 
not adequate for adjudication purposes.

This does not satisfy the Board's remand directives, and 
consequently constitutes a failure in the duty to assist the 
veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO is further advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall, supra.

Accordingly, this appeal is again remanded for the following 
further actions:

1.  The RO should schedule the appellant for a 
skin examination to determine the nature and 
etiology of any current angioedema.  The claims 
folder, to include a copy of this REMAND must be 
made available to the physician for review in 
conjunction with the examination.  A notation to 
the effect that review of those records took 
place should be included in the examination 
report(s).  The pertinent history concerning the 
disability should be obtained, and all necessary 
tests and studies should be accomplished.  

(a)  The examiner should review and comment on 
the medical opinions from Constantine 
Falliers, M.D., concerning the etiology of the 
appellant's angioedema.  

(b)  The examiner should review the June 2003 
VA examination report, and if possible, 
perform the recommended tests.  

(c)  The examiner should be asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any current 
angioedema is related to the appellant's 
exposure to herbicide agents during his 
service in Vietnam, or whether such a 
relationship is unlikely (i.e., less than a 
50-50 probability).  

(d)  The examiner should provide an adequate 
explanation of the rationale for any 
conclusions rendered.  

2.  After the development requested above has 
been completed to the extent possible, the VARO 
should again review the record.  If any benefit 
sought on appeal remains denied, the appellant 
and his representative should be furnished a 
supplemental statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


